 



Exhibit 10.1
Renewal Agreement to a Lease Agreement (as amended) (the “Lease”)
Dated: June 29, 1989
Between:
Canadian Tomken Inc. (“Landlord”)

and
Delphax Technologies Canada Limited (“Tenant”)
WHEREAS the Tenant occupies 24,038 square feet of the land and building owned by
the Landlord and designated municipally as 5060 Tomken Road, Mississauga, Ont.;
AND WHEREAS the Tenant is the lawful successor to the original tenant under the
Lease;
AND WHEREAS the Lease Term expires on August 31, 2005, subject to the Tenants
right of renewal;
AND WHEREAS the Landlord and Tenant have agreed to renew the Lease as follows:
Clause I — Term
The Term of the Lease is hereby extended to 11:59 P.M. August 31, 2010.
Clause II — Basic Annual Rent

  1.   The Rental Rate per square foot for the calculation of Basic Annual Rent
for the period of September 1, 2005 to August 31, 2010 shall be $5.50;     2.  
Basic Annual Rent of ONE HUNDRED AND THIRTY-TWO THOUSAND TWO HUNDRED AND NINE
DOLLARS ($132,209.00) shall be payable in equal monthly installments on the 1st
day of each month commencing September 1, 2005 in the amount of ELEVEN THOUSAND
AND SEVENTEEN DOLLARS AND 41 CENTS ($11,017.41), together with all other sums
properly payable under the Lease.

Clause 111 — Renwal

  1.   When not in default, the Tenant shall have 1 right of renewal for a
further period of THREE (3) YEARS from the expiration of the term, herein, such
right to be excersied in writing at least SIX (6) MONTHS prior to the expiration
of the term herein;

 



--------------------------------------------------------------------------------



 



  2.   The Basic Annual Rental Rate shall be market rent but shall not be less
that SIX Dollars ($6.00) per square foot or more than SIX DOLLARS, SEVENTY-FIVE
CENTS ($6.75) per Square foot.

Clause 1V — Restoration Conditions

  1.   The Tenant will leave all “roof top” HVAC equipment in place on roof, and
will not be required to remove same on lease termination. All such HVAC
equipment to be in good working condition, on expiry of lease extension or on
expiry of any further extension(s) to the lease. Such equipment will become the
property of the building owner. All other roof venting & other equipment, that
is mounted on and/or vented through the roof to be removed and roof restored, at
the Tenant’s expense, and in accordance with the terms of the lease;     2.  
All other terms & conditions with regard to restoration, under the Lease, shall
remain the same.

Clause 1V — General

  1.   The Tenant accepts building in “as is” condition;     2.   Except as
amended herein, all other terms of the Lease shall remain in full force and
effect.          

Dated as of July 15, 2005
Canadian Tomken Inc.

                 
Per:
    /s/ Philip Brent     c/s                
 
      Philip Brent –President        

Delphax Technologies Canada Limited

             
Per:
/s/ Dieter P. Schilling            
 
      Name: Dieter P. Schilling    
 
      Title: Corp. VP Eng. +Mfg.    
 
           
Per:
/s/ Ray Vella            
 
      Name: RAY VELLA    
 
      Title: CONTROLLER    

We have authority to bind our respective parties.
WITNESS: Joanne Gilroy

 